Citation Nr: 1749996	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-31 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence (NME) has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability (previously denied as "personality disorder with depression"), to include as due to exposure to decontamination solution and solvent fumes, paint fumes, and in-service abuse, and, if so, whether service connection is warranted.

2.  Whether NME has been submitted to reopen the claim of entitlement to service connection for a cervical spine disability (previously denied as "neck and back muscle spasms"), to include as due to an acquired psychiatric disability, and, if so, whether service connection is warranted.

3.  Whether NME has been submitted to reopen the claim of entitlement to service connection for a lumbar spine disability (previously denied as "neck and back muscle spasms"), to include as due to an acquired psychiatric disability, and, if so, whether service connection is warranted.

4.  Entitlement to service connection for a cardiac disability, to include as due to exposure to decontamination solution and solvent fumes, paint fumes, and an acquired psychiatric disability.  

5.  Entitlement to service connection for hypertension, to include as due to exposure to decontamination solution and solvent fumes, paint fumes, and an acquired psychiatric disability.

6.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to decontamination solution and solvent fumes, paint fumes, and an acquired psychiatric disability.

7.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from January 1987 to November 1989.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at an August 2016 videoconference hearing before the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for "personality disorder with depression (includes panic disorder and chronic anxiety)" has been recharacterized as entitlement to service connection for an acquired psychiatric disability in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): (1) entitlement to service connection for a cervical spine disability, to include as due to an acquired psychiatric disability; (2) entitlement to service connection for a lumbar spine disability, to include as due to an acquired psychiatric disability; (3) entitlement to service connection for a cardiac disability, to include as due to exposure to decontamination solution and solvent fumes, paint fumes, and an acquired psychiatric disability; (4) entitlement to service connection for hypertension, to include as due to exposure to decontamination solution and solvent fumes, paint fumes, and an acquired psychiatric disability; (5) entitlement to service connection for diabetes mellitus, to include as due to exposure to decontamination solution and solvent fumes, paint fumes, and an acquired psychiatric disability; and (6) entitlement to service connection for left ear hearing loss.


FINDINGS OF FACT

1.  Entitlement to service connection for a personality disorder with depression (now characterized as "an acquired psychiatric disability") and entitlement to service connection for neck and back muscle spasms (now separated into "a cervical spine disability" and "a lumbar spine disability") were denied in a December 2006 rating decision; the December 2006 rating decision became final.

2.  Mental health and spine evidence received since the December 2006 rating decision is new and material.  

3.  The Veteran's acquired psychiatric disability is etiologically related to service.  


CONCLUSIONS OF LAW

1.  NME regarding the psychiatric disability has been received since the final December 2006 decision.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for entitlement to service connection for an acquired psychiatric disability have been met.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).

3.  NME regarding the cervical and lumbar spine disabilities has been received since the final December 2006 decision.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

Entitlement to service connection for a personality disorder with depression (now characterized as "an acquired psychiatric disability") and entitlement to service connection for neck and back muscle spasms (now separated into "a cervical spine disability" and "a lumbar spine disability") were denied in a December 2006 rating decision; the December 2006 rating decision became final.  Although the AOJ reopened the issues of entitlement to service connection for a personality disorder with depression (now characterized as "an acquired psychiatric disability") and entitlement to service connection for neck and back muscle spasms (now separated into "a cervical spine disability" and "a lumbar spine disability") in its May 2011 rating decision, the Board is not bound by the AOJ's decision and is required to independently evaluate whether NME has been submitted.

Since the December 2006 rating decision, the claims file has been supplemented with, in pertinent part: (1) treatment records from VA North Texas Health Care System, Dallas VAMC, Kansas City VAMC, Burrell Behavioral Health, Dr. Pershern, and Dr. Austin-Small; (2) VA examination reports and opinions pertaining to mental health, audiology, and the spine; and (3) lay testimony during the August 2016 Board hearing.  

The Veteran's mental health disability claim was previously denied because the AOJ found the Veteran's "personality disorder" to be a "constitutional and developmental abnormality" that was not caused or aggravated by service.  See December 2006 rating decision.  The aforementioned evidence is new, in that it is not cumulative or redundant of that previously of record, and is material, in that it is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disability.  See September 2010 opinion by Dr. Pershern (explaining that the Veteran never had a personality disorder and had his onset of current psychiatric symptoms in service); November 2016 opinion by Dr. Austin-Small (also explaining that the Veteran never had a personality disorder and had his onset of current psychiatric symptoms in service).  As such, the supplemental evidence is new and material and reopening of the claim of entitlement to service connection for a personality disorder with depression (now characterized as "an acquired psychiatric disability") is warranted.   

Further, the Board finds that the preponderance of the evidence weighs in favor of service connection for the Veteran's acquired psychiatric disability.  The Veteran's January 1987 enlistment medical examination indicated no mental health abnormalities (such as frequent problems sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness).  Although military personnel records show an administrative discharge due to "diagnosed personality disorder," service treatment records are negative for personality testing to confirm the diagnosis of personality disorder and private medical records show testing negative for any type of personality disorder.  See December 2010 VA examination report.  Further, as previously mentioned, the September 2010 opinion by Dr. Pershern explained that the Veteran never had a personality disorder and that his in-service symptoms of anxiety and depression were more likely than not related to and exacerbated by the stress of his active military service.  Moreover, the Veteran's ex-spouse, sister, and brother-in-law reported that the Veteran returned from the military with notably different behavior than when he entered (mood fluctuations, what seemed like anxiety, difficulty concentrating, isolative behavior, psychosomatic symptoms such as a tremor, calling out from work, odd behaviors and fears, and trouble maintaining relationships and jobs).  See February 2006 Statements from ex-spouse, sister, and brother-in-law.  Finally, as previously mentioned, the November 2016 opinion by Dr. Austin-Small again confirmed that the Veteran never had a personality disorder and that his current psychiatric disability "more likely than not" began during the service (based on: [1] the in-service symptoms of paranoia, anxiety, and mood instability corroborated by his family members; and [2] the military medical records demonstrating a history of psychiatric diagnosis and inpatient admission for mood instability, anxiety, and personality changes while in the service).  As such, the preponderance of the evidence weighs in favor of service connection for the Veteran's acquired psychiatric disability.  

The Veteran's spine claims were previously denied because the AOJ found "no evidence the claimed condition[s] exist."  See December 2006 rating decision.  The aforementioned evidence is new, in that it is not cumulative or redundant of that previously of record, and is material, in that it is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims for entitlement to service connection for a cervical spine disability and entitlement to service connection for a lumbar spine disability.  See May 2011 VA spine examination (diagnosing cervical and thoracolumbar degenerative disc disease [DDD], but failing to provide adequate rationale for the negative nexus opinion); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As such, the supplemental evidence is new and material and reopening of the claim of entitlement to service connection for neck and back muscle spasms (now separated into "a cervical spine disability" and "a lumbar spine disability") is warranted.     


ORDER

Reopening of the claim for entitlement to service connection for a personality disorder with depression (now characterized as "an acquired psychiatric disability") is granted.

Entitlement to service connection for an acquired psychiatric disability is granted.

Reopening of the claim for entitlement to service connection for neck and back muscle spasms (now separated into "a cervical spine disability" and "a lumbar spine disability") is granted.


REMAND

While additional delay is regrettable, remand is required to fairly decide the Veteran's claims for: (1) entitlement to service connection for a cervical spine disability, to include as due to an acquired psychiatric disability; (2) entitlement to service connection for a lumbar spine disability, to include as due to an acquired psychiatric disability; (3) entitlement to service connection for a cardiac disability, to include as due to exposure to decontamination solution and solvent fumes, paint fumes, and an acquired psychiatric disability; (4) entitlement to service connection for hypertension, to include as due to exposure to decontamination solution and solvent fumes, paint fumes, and an acquired psychiatric disability; (5) entitlement to service connection for diabetes mellitus, to include as due to exposure to decontamination solution and solvent fumes, paint fumes, and an acquired psychiatric disability; and (6) entitlement to service connection for left ear hearing loss.

Cervical and Lumbar Spine Disabilities

First, the Veteran testified that he received disability benefits from the Social Security Administration (SSA) for his psychiatric disability, but that he also believed that these benefits pertained to his back problems as well.  See August 2016 Hearing Transcript.  There are no SSA records currently associated with the Veteran's claims file.  Because the Veteran has indicated that these records may be relevant to the back issues on appeal and because these records are considered to be in the constructive possession of the government, further development is required.  See 38 C.F.R. § 3.159 (2016); Goltz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Second, although the Veteran was afforded an examination in May 2011, this examination was inadequate.  See Barr, 21 Vet. App. at 307.  Although the examiner documented the Veteran's reports of back pain related to catching a heavy box and neck pain related to "muscular strain related to anxiety symptoms," the examiner's rationale was inadequate.  Id.  The examiner opined that the Veteran's spine disabilities were "most likely" related to "chronic degenerative changes associated with aging" because his review of service medical records revealed only a January 1989 lumbar spine radiograph report documenting "decreased lordosis, tilt to right, no fracture, decreased disc space or bony pathology."  The examiner failed to explain how that January 1989 finding led him to conclude that the catching of the box less likely than not caused or aggravated the disabilities; further, the examiner failed to opine regarding whether the back problems were secondary to the psychiatric disability.  As such, further medical opinion is required.

Cardiac Disability and Hypertension

First, the Veteran generally contended that he was entitled to service connection for a cardiac disability, to include as due to exposure to decontamination solution and solvent fumes, paint fumes, and an acquired psychiatric disability.  The Veteran described his in-service cleaning duties, which were corroborated by his ex-spouse.  See February 2006 Statement by ex-spouse; August 2016 Hearing Transcript.  The Veteran and his ex-spouse also described occasions when the Veteran felt like he was having a heart attack (specifically, the Veteran identified having panic attacks since 1990, around four months after separation, during which he felt like he "was dying of a heart attack").  Id.  Further, service treatment records document elevated blood pressure readings of 148/60 in September 1987 and 132/66 in August 1989; although there was no in-service diagnosis of hypertension, subsequent private and VA treatment records note treatment for hypertension.  See February 2011 Problem Lists from Dallas VAMC.  Additionally, the Veteran testified that he had an abnormal EKG in 2009 and that he took medication so that his heart does not "mess up . . . or skip."  See August 2016 Hearing Transcript.  The Veteran has not yet been afforded a cardiovascular examination to clarify whether any of his cardiovascular manifestations (feeling like he is having a heart attack, elevated blood pressure readings, diagnosis of hypertension, abnormal EKG, and/or taking medication to prevent his heart from "mess[ing] up . . . or skip[ping]") medically equate to a cardiac disability, and, if so, whether that cardiac disability was at least as likely as not (50 percent probability or greater) caused or aggravated by service, including as due to exposure to decontamination solution and solvent fumes, paint fumes, and/or the service-connected psychiatric disability.  As such, further medical opinion is required.

Second, the Board also notes that, although the Veteran was scheduled for a VA examination in October 2013 to assess hypertension, the claims file lacks evidence that the AOJ notified the Veteran of this examination.  As such, further medical opinion is required to assess the nature and etiology of any cardiac disabilities, including hypertension.

Diabetes Mellitus

The Veteran generally contended that he was entitled to service connection for diabetes mellitus, to include as due to exposure to decontamination solution and solvent fumes, paint fumes, and an acquired psychiatric disability.  Treatment records show diagnoses of: diabetes with other specified manifestations; diabetes mellitus type II or unspecified; and diabetes with neurological manifestations.  See February 2011 Problem Lists from Dallas VAMC.  The Veteran testified that he was initially diagnosed with diabetes in 2006.  See August 2016 Hearing Transcript.  There is no pertinent nexus opinion of record that assesses whether the Veteran's diabetes mellitus was at least as likely as not (50 percent probability or greater) caused or aggravated by service, including as due to exposure to decontamination solution and solvent fumes, paint fumes, and/or the service-connected psychiatric disability.  As there is insufficient evidence regarding nexus, medical opinion is required.

Left Ear Hearing Loss

Although the Veteran was afforded an examination in February 2011, this examination was inadequate.  See Barr, 21 Vet. App. at 307.  The examiner rendered a negative nexus opinion with the explanation that the Veteran's hearing was within normal limits upon entrance and separation and there were no significant threshold shifts between entrance and separation.  Although the examiner accounted for the January 1987 enlistment examination and the November 1989 separation examination, the Board highlights that there were two additional audiograms of records which the examiner never addressed (another January 1987 audiogram with different findings than the January 1987 enlistment examination and an August 1989 audiogram).  As the examiner's conclusions appear to be based on inaccurate factual premises, further medical opinion is required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Seek any relevant and outstanding VA and private treatment records pertaining to all of the remanded issues.  The Board notes that, with the exception of the November 2016 private examination, treatment records have not been associated with the claims file since 2011.

2.  Seek any SSA medical records pertaining to the Veteran's claim for these benefits.  

3.  After completing directive 2, obtain an addendum medical opinion to address: 

(a) whether the Veteran's lumbar spine disability was at least as likely as not (50 percent probability or greater) caused or aggravated by his service, including by catching a heavy box and/or by his service-connected psychiatric disability; and

(b) whether the Veteran's cervical spine disability was at least as likely as not (50 percent probability or greater) caused or aggravated by his service, including by catching a heavy box and/or by his service-connected psychiatric disability.  

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion. 

4.  After completing directive 1, schedule the Veteran for an examination to assess the current nature and etiology of any cardiac disabilities, including, but not limited to, hypertension.  The opinion must address: 

(a) whether any of the Veteran's cardiac manifestations (feeling like he is having a heart attack, elevated blood pressure readings, diagnosis of hypertension, abnormal EKG, and/or taking medication to prevent his heart from "mess[ing] up . . . or skip[ping]") medically equate to a cardiac disability; and

(b) if (a), then whether that cardiac disability was at least as likely as not (50 percent probability or greater) caused or aggravated by service, including as due to exposure to decontamination solution and solvent fumes, paint fumes, and/or the service-connected psychiatric disability.

5.  After completing directive 1, schedule the Veteran for an examination to assess the etiology of his diabetes mellitus.  The opinion must address whether the Veteran's diabetes mellitus was at least as likely as not (50 percent probability or greater) caused or aggravated by service, including as due to exposure to decontamination solution and solvent fumes, paint fumes, and/or the service-connected psychiatric disability.  

6.  After completing directive 1, obtain an addendum medical opinion to assess whether the Veteran's left ear hearing loss was at least as likely as not (50 percent probability or greater) caused or aggravated by service, including, but not limited to, the reported accident involving misfired brass and subsequent audiological retesting.  The opinion must discuss all audiograms, including: 

(a) the January 1987 enlistment examination; 

(b) the other January 1987 audiogram with different findings than the January 1987 enlistment examination; 

(c) the August 1989 audiogram; and 

(d) the November 1989 separation examination. 

All examiners are advised that an adequate opinion must include consideration of the Veteran's statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  If any opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the inability to provide the needed opinion is due to: the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence that would permit the opinion to be provided.

See Remand body for further discussion.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


